Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 1 of 20 PageID 54086




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


      In Re:                            Case No. 3:15-md-02626-HES-JRK

      DISPOSABLE CONTACT LENS           Judge Harvey E. Schlesinger
      ANTITRUST LITIGATION              Magistrate Judge James R. Klindt


      THIS DOCUMENT RELATES TO:

      All Class Actions



         JOINT DECLARATION OF CHRISTOPHER LEBSOCK, EAMON O’KELLY,
      AND JOSEPH GUGLIELMO IN SUPPORT OF LEAD COUNSEL’S MOTIONS FOR
      (1) PAYMENT OF ATTORNEYS’ FEES AND COSTS AND (2) FINAL APPROVAL
         OF THE SETTLEMENT AGREEMENT WITH ABB OPTICAL GROUP, LLC
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 2 of 20 PageID 54087




            Pursuant to 28 U.S.C. §1746, Christopher Lebsock, Eamon O’Kelly, and Joseph

     Guglielmo, declare as follows:

             1.       We submit this declaration in support of Lead Counsel’s two concurrently-filed

     motions (1) the Motion for Payment of Attorney Fees and Costs and (2) Motion for Final

     Approval of the Settlement with ABB Optical Group, LLC (“ABB” and “the Settlement”).

             2.       Christopher Lebsock is a partner with the law firm of Hausfeld LLP

     (“Hausfeld”) and a member in good standing of the State Bar of California. Eamon O’Kelly

     is Of Counsel with the law firm of Robins Kaplan LLP (“Robins Kaplan”) and a member in

     good standing of the New York State Bar. Joseph Guglielmo is a partner with the law firm of

     Scott+Scott Attorneys at Law LLP (“Scott+Scott”) and a member in good standing of the New

     York State Bar. Hausfeld, Robins Kaplan, and Scott+Scott are co-lead counsel (“Lead

     Counsel”) for Plaintiffs and the certified Classes in the U.S. District Court for the Middle

     District of Florida, No. 3:15-md-02626. See ECF No. 940.

             3.       Each of us declares that he has personal knowledge of the matters set forth

     herein and, if called to testify as a witness, could testify competently thereto.

             4.       Lead Counsel have significant experience with antitrust litigation and class

     actions, including settlements thereof.       Copies of Hausfeld’s, Robins Kaplan’s, and

     Scott+Scott’s firm résumés are attached hereto as Exhibits A-C, respectively.

             5.       The attorneys working for Plaintiffs on this matter (the “Action”) are

     experienced lawyers who have substantial experience prosecuting large-scale class actions and

     antitrust litigation.




                                                     1
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 3 of 20 PageID 54088




     I.        LEAD COUNSEL’S EFFORTS

               6.   Lead Counsel have been litigating this Action for more than five years in what

     has been hard-fought litigation against Defendants that are represented by some of the world’s

     largest law firms.

               7.   Since the beginning of this Action, Lead Counsel have made significant efforts

     to prosecute this action and prepare the case for trial, as detailed below.

               A.   Investigation, Complaints, and Motions to Dismiss Briefing

               8.   Lead Counsel devoted substantial time to investigating the potential claims

     against Defendants before filing their complaints.          Lead Counsel interviewed market

     participants and potential plaintiffs to gather information about Defendants’ conduct and the

     impact on the market. This information was essential to Lead Counsel’s ability to understand

     the nature of Defendants’ conduct, the nature of Defendants’ so-called “Unilateral Pricing

     Policies” (“UPPs”), and potential remedies. Lead Counsel consulted with experts to develop

     and refine their legal and damages theories. Lead Counsel also amassed evidence from across

     the various state and federal government hearings on matters related to disposable contact

     lenses.

               9.   The first class action lawsuit challenging the Defendants’ “Unilateral Pricing

     Policies” (“UPPs”) was filed by Plaintiff John Machikawa on March 3, 2015. See Case No.

     3:15-cv-01001 (N.D. Cal.). In the months that followed, more than 120 plaintiffs filed more

     than 50 additional class action lawsuits challenging these UPPs. The complaints alleged that

     the Defendants’ UPPs were illegal restraints on competition under Section One of the Sherman




                                                     2
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 4 of 20 PageID 54089




     Act, 15 U.S.C. §1, and various state unfair competition laws and sought, among other things,

     monetary damages, interest, attorneys’ fees, restitution, and equitable relief.

            10.     The U.S. Judicial Panel on Multidistrict Litigation (“JPML”) transferred all of

     these cases to this District for centralized pre-trial proceedings. See, e.g., ECF No. 186 in

     MDL No. 2626 (June 8, 2015). The cases were re-captioned In Re: Disposable Contact Lens

     Antitrust Litigation, No. 3:15-md-02626-HES-JRK.

            11.     On July 15, 2015, the Court entered a case management order (ECF No. 61),

     the first in a series of scheduling orders to be applicable to this Action.

            12.     On October 7, 2015, the Court granted Lead Counsel’s motion to appoint

     Hausfeld, Robins Kaplan, and Scott+Scott as interim lead counsel. ECF No. 116.

            13.     On November 23, 2015, Lead Counsel, on behalf of Plaintiffs, filed the

     Consolidated Class Action Complaint (“Consolidated Complaint”), asserting six causes of

     action: (1) Violation of 15 U.S.C. §§1 and 3 (Per Se Violation of the Sherman Act);

     (2) Violation of 15 U.S.C. §§1 and 3 (Rule of Reason Violations of the Sherman Act);

     (3) Violation of the California Cartwright Act; (4) Violation of the Maryland Antitrust Act;

     (5) Violation of the California Unfair Competition Law; and (6) Violation of the Maryland

     Consumer Protection Act. ECF No. 133.

            14.     On December 23, 2015, Defendants filed their Motion to Dismiss the

     Consolidated Complaint. ECF No. 146. Following briefing and oral argument, the Court

     denied Defendants’ motion (ECF Nos. 185, 190), and on July 27, 2016, Defendants filed their

     Answers and Affirmative Defenses. ECF Nos. 266-70.




                                                      3
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 5 of 20 PageID 54090




            15.     On March 1, 2017, Plaintiffs filed the operative complaint in this matter. ECF

     No. 395.

            B.      Case Investigation and Discovery

            16.     Even before discovery commenced, Lead Counsel’s investigation included, but

     was not limited to, review and analysis of publicly available documents from and related to the

     contact lens market, the pricing of contact lenses, and Congress’s investigation into the so-

     called UPPs.

            17.     Specifically, in preparation of the complaints, Lead Counsel undertook an

     extensive investigation regarding contact lenses, including the pricing of contact lenses before

     and after the UPPs, and potential claims that could be alleged against the contact lens

     manufacturers and others in the marketplace, including the largest contact lens distributor,

     Defendant ABB. Lead Counsel’s investigation also included interviews of market participants

     and potential plaintiffs to gather information about Defendants’ conduct and the impact on the

     market. This information was essential to Lead Counsel’s understanding of Defendants’

     conduct, the nature of the UPPs, and potential remedies. Lead Counsel amassed evidence from

     across the various state and federal government hearings on matters related to disposable

     contact lenses. Lead Counsel also consulted with experts to develop and refine their legal and

     damages theories.

            18.     Discovery commenced on April 1, 2016. ECF No. 204.

            19.     During the course of discovery, Lead Counsel served written discovery seeking

     documents and depositions on Defendants and on certain non-parties. In addition, Defendants

     sought document and deposition discovery from Plaintiffs and certain non-parties.




                                                    4
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 6 of 20 PageID 54091




            20.      In total, the parties and non-parties in this Action have produced roughly

     4.3 million pages of documents, as well as voluminous electronic data files and spreadsheets

     in native format (i.e., transactional data), in response to discovery served by Plaintiffs and

     Defendants in this Action. A breakdown of the number of documents and pages produced in

     this litigation that Plaintiffs uploaded to their document review platform are set forth in the

     below chart.

                    Producing Party                        # of Documents       # of Pages
                      Defendants                              1,001,296         3,933,097
                       Plaintiffs                                855               5,226
                      Non-Parties                              102,530           365,973
                                         Totals:              1,104,681         4,304,296

            21.      Lead Counsel and their experts have reviewed and analyzed substantially all of

     the documents and electronic data files produced in this Action.

            22.      In addition, Plaintiffs and Defendants have collectively taken a total of 79

     depositions in this matter. These depositions are categorized below:

                     •    Defendants’ current and former employees: 22 depositions

                     •    Plaintiffs: 16 depositions

                     •    Non-Parties: 23 depositions

                     •    Defendants’ experts: 10 depositions

                     •    Plaintiffs’ experts: 8 depositions

            23.      Much of this discovery has been highly contested. In total, Plaintiffs and

     Defendants have filed at least 17 motions to compel with this Court. See ECF Nos. 248, 276,

     318, 354, 420, 460, 512, 587, 590-92, 609, 655, 728, 737, 759. Many of these motions were




                                                       5
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 7 of 20 PageID 54092




     fact-intensive and included declarations attaching significant numbers of documents in

     support of the parties’ respective positions.

            24.     Apart from the discovery disputes that resulted in motion practice, Lead

     Counsel separately negotiated resolutions to numerous other discovery disputes with

     Defendants and non-parties through extensive written correspondence and meet-and-confers.

            C.      Class Certification

            25.     On March 3, 2017, Plaintiffs filed their class certification motion, which was

     supported by two expert reports and 170 exhibits. See ECF Nos. 396-99.

            26.     On June 15, 2017, Defendants filed their motions to strike certain portions of

     Plaintiffs’ expert reports and memorandum of law in opposition to plaintiffs’ motion for class

     certification, accompanying expert reports, and numerous exhibits. See ECF Nos. 500-10.

            27.     On July 10, 2017, Plaintiffs responded to Defendants’ motions to strike (ECF

     Nos. 548-51), and on September 8, 2017, Plaintiffs filed their class certification reply, which

     included two supporting expert reports and 191 exhibits. See ECF Nos. 611-14.

            28.     On October 20, 2017, Defendants filed their sur-reply in further opposition to

     Plaintiffs’ class certification motion, which included two additional expert reports and

     numerous exhibits. See ECF Nos. 674-78.

            29.     On August 1 and 2, 2018, the Court held an evidentiary hearing on Plaintiffs’

     class certification motion, which involved examination and cross examination of Plaintiffs’

     and Defendants’ experts and presentation of more than 50 exhibits relating to Plaintiffs’ motion

     for class certification and Defendants’ motions to strike portions of Plaintiffs’ expert reports.

     See ECF Nos. 865-1, 865-2, 866. The hearing lasted more than 10 hours.




                                                     6
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 8 of 20 PageID 54093




            30.     On December 4, 2018, the Court granted Plaintiffs’ class certification motion

     and certified horizontal and vertical litigation classes. See ECF No. 940. The Court also

     appointed Lead Counsel as counsel for the litigation classes and named Plaintiffs Rachel Berg,

     Miriam Pardoll, Jennifer Sineni, Elyse Ulino, Susan Gordon, Cora Beth Smith, Brett Watson,

     Tamara O’Brien, Sheryl Marean, Catherine Dingle, Amanda Cunha, Alexis Ito, Kathleen

     Schirf, John Machikawa, and Joseph Felson as class representatives.

            31.     On December 18, 2018, Defendants filed petitions to appeal the Court’s class

     certification order pursuant to Rule 23(f) of the Federal Rules of Civil Procedure. The parties

     briefed Defendants’ petitions.

            32.     On April 5, 2019, the Eleventh Circuit denied Defendants ABB’s and JJVC’s

     petition to appeal the Court’s class certification order, and on June 20, 2019, denied Defendant

     Alcon’s and B&L’s virtually identical petition.

            D.      Summary Judgement

            33.     After the class certification hearing, but before the Court had resolved

     Plaintiffs’ class certification motion, the parties began briefing summary judgment.

            34.     On August 20, 2018, Defendants filed four summary judgment motions,

     attaching declarations and more than 200 exhibits in support thereof. See ECF Nos. 872-77.

            35.     Plaintiffs responded to these motions in a single, omnibus summary judgment

     brief on October 22, 2018. ECF No. 917. In support of their opposition, Plaintiffs attached a

     total of 429 exhibits, including the merits reports of three experts. See ECF Nos. 918-23.




                                                    7
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 9 of 20 PageID 54094




            36.    On November 19, 2018, Defendants filed four additional reply briefs in support

     of their summary judgment motions, which attached additional declarations and more than 200

     exhibits. See ECF Nos. 930-35.

            37.    Plaintiffs filed a single sur-reply brief in opposition to Defendants’ summary

     judgment motions on December 17, 2018. ECF No. 942.

            38.    On May 20, 2019, Defendants filed a notice of supplemental authority in further

     support of their summary judgment motions (ECF No. 967), which Plaintiffs responded to on

     May 23 and, with the Court’s permission, on August 22. See ECF Nos. 969, 1014.

            39.    The Court held a hearing on the summary judgment motions on August 21 and

     22, 2019. ECF Nos. 1015-16.

            40.    On November 27, 2019, the Court denied Defendants’ motions for summary

     judgment. ECF No. 1091.

            E.     Pre-Trial Preparation and Motions

            41.    Plaintiffs began preparing for trial in earnest in the fall of 2019. These efforts

     included, among other things, negotiating a final pre-trial schedule and final pre-trial

     memorandum with Defendants (ECF No. 1099); exchanging preliminary exhibit lists and

     objections thereto; exchanging deposition designations and objections and counters thereto;

     exchanging witness lists; filing and opposing motions in limine (ECF Nos. 1058-60, 1089,

     1103, 1106); opposing motions to strike Plaintiffs’ experts (ECF No. 1114); moving to amend

     the case management order and opposing Defendants’ motion to enforce the scheduling order

     (ECF Nos. 1063, 1065); and opposing a motion for leave to seek interlocutory appeal of the

     Court’s summary judgment order. ECF No. 1123.




                                                   8
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 10 of 20 PageID 54095




              42.     The Court held a pre-trial conference on December 11, 2019 (ECF No. 1109),

      and Plaintiffs filed a notice to address the Court’s comments at that hearing on January 5, 2020.

      ECF No. 1125.

              43.     The Court held a further pre-trial conference on January 8, 2020. ECF No.

      1126. At this hearing, the parties argued a number of the pending pre-trial motions and agreed

      to new dates for the final pre-trial conference and the start of trial.

              44.     Due to the COVID-19 pandemic, the Court has postponed the trial date in this

      matter. ECF No. 1180. Lead Counsel and counsel for the remaining defendants continue to

      monitor the situation and confer about possible new trial dates.

              A.      CVI Settlement

              45.     Lead Counsel and counsel for CVI began settlement discussions in July of 2017.

              46.     After nearly a month of negotiations, which included both in-person, written,

      and telephonic communications, the parties reached an agreement-in-principle on August 11,

      2017, to resolve the litigation against CVI based on CVI’s payment of $3,000,000.

              47.     Based on Dr. William’s calculations in his Class Report (see ECF No. 612), the

      $3,000,000 cash payment represents 38% of the maximum recovery Lead Counsel could have

      achieved at trial against CVI on Plaintiffs’ vertical claims (before trebling)

              48.     On August 30, 2017, Plaintiffs and CVI executed the CVI Settlement.

              49.     The CVI Settlement defines the settlement class as follows:

              [A]ll persons and entities residing in the United States who made retail
              purchases of disposable contact lenses manufactured by Alcon Laboratories,
              Inc., Johnson & Johnson Vision Care, Inc., Bausch & Lomb, Inc., or CVI (or
              distributed by ABB Concise Optical Group) during the Settlement Class Period
              for their own use and not for resale, which were sold at any time subject to a
              Unilateral Pricing Policy. Excluded from the Settlement Class are Defendants,




                                                       9
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 11 of 20 PageID 54096




              their parent companies, subsidiaries and affiliates, any coconspirators, all
              governmental entities, and any judges or justices assigned to hear any aspect of
              this action.

      ECF No. 781-1, ¶1.37.

              B.     B&L Settlement

              50.    Beginning in the summer of 2018, Lead Counsel and counsel for B&L began

      bilateral settlement discussions. Ultimately, after approximately one year of negotiations,

      which included both in-person, written, and telephonic communications, and exchanges of

      various proposals for settlement, the parties reached an agreement-in-principle on August 17,

      2019, to resolve the litigation against B&L based on B&L’s payment of $10,000,000.

              51.    Based on Dr. Williams’ calculations in his Merits Report (see ECF No. 918-2),

      the $10,000,000 cash payment represents between 72% and 81% of the maximum recovery

      Lead Counsel could have achieved at trial against B&L on Plaintiffs’ vertical claims (before

      trebling).

              52.    On August 19, 2019, the parties executed the B&L Settlement.

              53.    The B&L Settlement defines the settlement class as follows:

              [A]ll persons and entities residing in the United States who made retail
              purchases of disposable contact lenses manufactured by Alcon Laboratories,
              Inc., Johnson & Johnson Vision Care, Inc., or B&L during the Settlement Class
              Period for their own use and not for resale, where the prices for such contact
              lenses were subject to a Unilateral Pricing Policy and the purchase occurred
              during the period when the Unilateral Pricing Policy was in effect. Excluded
              from the Settlement Class are any purchases from 1-800-Contacts of disposable
              contact lenses subject to B&L’s Unilateral Pricing Policy, where the purchase
              occurred on or after July 1, 2015. Also excluded from the Settlement Class are
              Defendants, their parent companies, subsidiaries and affiliates, any
              coconspirators, all governmental entities, and any judges or justices assigned to
              hear any aspect of this action.

      ECF No. 1037-1, ¶1.35.




                                                     10
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 12 of 20 PageID 54097




             54.     On October 8, 2019, the Court granted preliminary approval of the B&L

      settlement and approved the notice to be disseminated to putative members of the litigation

      classes, the CVI Settlement Class, and the B&L Settlement Class. ECF No. 1046.

             55.     On January 16, 2020, Plaintiffs filed their Motion for Final Approval of

      Settlement Agreements with Defendants B&L and CVI. ECF No. 1136. On February 25,

      2020, the Court held a fairness hearing regarding the CVI and B&L settlements. See ECF No.

      1154 and the February 25, 2020 Hearing Transcript. On March 4, 2020, the Court granted

      Plaintiffs’ Motion for Final Approval and issued its Final Approval Order and Final Judgment

      and Order of Dismissal with Prejudice as to B&L and CVI. ECF No. 1164.

             56.     Also on January 16, 2020, Plaintiffs filed a Motion for Payment of Common

      Expenses and Class Representatives’ Service Awards from the B&L and CVI Settlement

      Funds. ECF No. 1137. On March 4, 2020, the Court granted Plaintiffs’ motion. ECF No.

      1165. Subject to the Court’s order, Lead Counsel withdrew 33.3%, or $4,329,000, from the

      collective $13,000,000 in the B&L and CVI Settlement Funds. $3,330,800 was withdrawn

      from the B&L Settlement Fund and $999,000 was withdrawn from the CVI Settlement Fund.

      Id. These costs included $664,206.86 for some, but not all, of the future costs Lead Counsel

      anticipated incurring during the litigation of this case through trial. ECF No. 1165.

      II.    THE ABB SETTLEMENT

             57.     A true and correct copy of the ABB Settlement was previously filed with the

      Court. ECF No. 1215-1.

             58.     The Settlement was reached in the absence of collusion and is the product of

      good-faith, informed, and arm’s-length negotiations by competent counsel.




                                                    11
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 13 of 20 PageID 54098




             59.     Lead Counsel believe that the ABB Settlement is fair, reasonable, and adequate

      and that it fits well within the range of reasonableness, such that Final Approval is appropriate.

             60.     Lead Counsel believe that the benefits of the ABB Settlement outweigh the

      risks and uncertainties attendant to continued litigation that include, but are not limited to, the

      risks, time, and expenses associated with completing trial and final appellate review,

      particularly in the context of a large and complex multi-district litigation.

             61.     The ABB Settlement is the result of intensive, arm’s-length negotiations

      between experienced attorneys as overseen by an experienced mediator, all of which are

      familiar with class action litigation and the legal and factual issues of this Action.

             62.     Furthermore, Lead Counsel are particularly experienced in the litigation,

      certification, trial, and settlement of nationwide class action cases. Lead Counsel have

      zealously represented Plaintiffs and the Classes throughout this Action.           Lead Counsel

      ultimately prevailed at class certification, where this Court made its own independent

      determination that “Lead Counsel are skilled and adequate in all respects” (ECF No. 940 at

      127), and at summary judgment.

             63.     Lead Counsel are confident in the strength of this Action but are also cognizant

      of the defenses available to Defendants and the risks inherent in trial and post-judgment appeal.

      Lead Counsel are also highly familiar with the challenged practices and defenses at issue in

      this Action through their experience litigating similar cases in MDL No. 1030 and elsewhere.

      Lead Counsel believe that the ABB Settlement is fair and reasonable.

             64.     On Sunday, August 30, 2020, counsel for ABB and Lead Counsel engaged in a

      day-long mediation session with former U.S. District Judge Layn Phillips via video conference.




                                                      12
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 14 of 20 PageID 54099




      Prior to the August 30, 2020 mediation session, the parties engaged in a series of pre-mediation

      discussions with Judge Phillips regarding a potential settlement. With Judge Phillips’ guidance

      and assistance, the Parties were able to reach an agreement to resolve the case against ABB.

      ABB will pay $30,200,000 into a settlement fund in exchange for dismissal of all claims

      against it. The Parties fully executed the Settlement Agreement on September 22, 2020.

             65.     As provided by ¶3.1 of the Settlement Agreement, ABB paid $500,000 in cash

      into the Escrow Account controlled by the Escrow Agent, with this amount designated to pay

      for the cost of disseminating notice. ABB will pay the remainder of the Settlement Amount

      ($29,700,000) into the Escrow Account as follows: 50% of the remainder ($14,850,000) by

      April 15, 2021, and the remaining balance ($14,850,000) by January 14, 2022.

             66.     On October 22, 2020, Plaintiffs filed their Motion for Preliminary Approval and

      Notice Plan regarding the ABB Settlement. (ECF No. 1215.) Because ABB was a distributor

      of contact lenses made by all of the manufacturer Defendants including Alcon, JJVC, CVI, and

      B&L, the ABB Settlement Class is defined as follows:

            [A]ll persons and entities residing in the United States who made retail purchases
            of disposable contact lenses manufactured by Alcon, JJVC, CVI, or B&L during
            the Settlement Class Period for their own use and not for resale, where the prices
            for such contact lenses were subject to a “Unilateral Pricing Policy” and the
            purchase occurred during the period when the Unilateral Pricing Policy was in
            effect. Excluded from the Settlement Class are any purchases from l-800
            Contacts of disposable contact lenses subject to B&L’s Unilateral Pricing
            Policy, where the purchase occurred on or after July 1, 2015. Also excluded
            from the Settlement Class are Defendants, their parent companies, subsidiaries
            and affiliates, any alleged co-conspirators, all governmental entities, and any
            judges or justices assigned to hear any aspect of this action.

      Agreement, ¶1.35. The ABB Settlement Class tracks the CVI Settlement Class for which the

      Court has already granted final approval. ECF No. 1164.




                                                    13
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 15 of 20 PageID 54100




              67.    On November 4, 2020, the Court held a hearing on the Motion for Preliminary

      Approval of the ABB Settlement. (ECF No. 1219.) On November 12, 2020, the Court issued

      an order granting preliminary approval of the ABB Settlement and endorsing the Notice Plan.

      ECF No. 1224.

              68.    Each of the above-discussed Court-approved Notice Plans contained language

      that Lead Counsel would later ask the Court for attorneys’ fees “up to one-third (33.3%)” of

      the Settlement Funds, net the payment of Court-approved costs and expenses. ECF Nos. 1139,

      1216.

      III.    LEAD COUNSEL’S REQUEST FOR ATTORNEYS’ FEES

              69.    The ABB Settlement Notice Plan, approved by the Court, informed potential

      Settlement Class Members that “Lead Counsel will ask the Court for attorneys’ fees of up to

      one-third (33.3%) of the ABB, B&L, and CVI Settlement Funds, after payment of Court-

      approved costs and expenses.” ECF No. 1216.

              70.    The parties have conferred, and ABB’s counsel takes no position on Lead

      Counsel’s request for attorneys’ fees.

              71.    Lead Counsel have collectively spent thousands of hours litigating this case

      since its inception nearly six years ago.

              72.    During the pendency of this litigation, Lead Counsel have diligently worked to

      make sure that all efforts were efficient and coordinated so as to minimize duplication.

              73.    Lead Counsel acquired and analyzed, along with experts, an immense amount

      of factual and legal information.




                                                    14
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 16 of 20 PageID 54101




               74.    Litigation of this action required counsel that was highly trained in class action

      law and procedure, as well as the specialized antitrust issues, presented here. Lead Counsel

      possess these attributes, and their participation added value to the representation of the Classes.

      The record demonstrates that the action involved a broad range of complex challenges by

      Defendants, which Lead Counsel met at every juncture.

               75.    For example, Defendants have repeatedly argued to this Court, and the Eleventh

      Circuit, that Plaintiffs lack standing to bring this lawsuit because they are not direct purchasers

      under the antitrust laws (ECF Nos. 505, 674, 906-908, 912, 930, 931, 934, 935, 967, 1015,

      1016, 1023), an issue on which Lead Counsel have prevailed at every turn. ECF Nos. 940,

      993, 1091. The ability and knowledge to successfully navigate the issues regarding purchaser

      standing in antitrust matters is rare among even general class action attorneys.

               76.    Lead Counsel were able to draw on their decades of combined experience,

      specifically in representing plaintiffs in large antitrust class actions against these kinds of

      arguments.

               77.    Opposing counsel for the Defendants similarly possessed experience and skill

      in litigating these specific kinds of large antirust class actions.

               78.    Lead Counsel represents the Named Plaintiffs on an entirely contingent-fee

      basis.

               79.    Thus far, Lead Counsel have not been paid any money from Plaintiffs or the

      Class for their time and effort litigating this matter.

               80.    Lead Counsel attorneys Ben Steinberg and Nathaniel Giddings were recognized

      for their work on this Action with the award for Outstanding Antitrust Litigation Achievement




                                                       15
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 17 of 20 PageID 54102




      by a Young Lawyer by the American Antitrust Institute. (https://www.antitrustinstitute.org/

      aai-2020-antitrust-enforcement-awards-honorees-announced/.)

      IV.    LEAD COUNSEL’S EXPENSES

             81.     Lead Counsel established a litigation fund in order to pay common litigation

      expenses.

             82.     Non-common expenses (e.g., travel, lodging, legal research, long-distance

      phone calls, etc.) have not been paid from the litigation fund, and Lead Counsel may seek the

      reimbursement of these expenses at an appropriate point in the future.

             83.     As detailed and categorized in the below schedule, Lead Counsel have incurred

      a total of $752,117.10 since the Court’s last Order approving payment of common fund costs

      from the CVI and B&L Settlement Funds. See ECF No. 1164. These costs are unreimbursed

      common expenses in connection with the prosecution of this Action. These common expenses

      have been paid or will be paid from the litigation fund, were reasonably necessary to the

      prosecution of this Action, and are of the type that Lead Counsel normally incurs in litigation

      and that would be reimbursed by clients under fee arrangements where the client was paying

      expenses.

             84.     The following schedule was prepared from accounting records from the

      litigation fund and regularly prepared and maintained by Lead Counsel, which are available

      for in camera review at the request of the Court.

            #                   Expense Category                              Amount
            1                 Experts & Consultants                         $500,208.37
            2                   Mediation Services                           $45,790.00
            3               Data and Document Hosting                       $172,316,30
            5              Service of Process & Couriers                      $553.20




                                                    16
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 18 of 20 PageID 54103




            6                          Printing                            $1,537.73
            8          Trial Preparation Consultant Expenses              $31,711.50
                                                          Total:         $752,117.10

      85.    The total volume of commerce of UPP lenses sold in the United States during the

      Class Period was approximately $5.3 billion.

      86.    During the Class Period, ABB distributed $994,371,643 in UPP lens commerce.

      87.    CVI’s $3 million settlement represented 1.6% of CVI’s total UPP lens commerce and

      B&L’s $10 million settlement represented 2.7% of its UPP sales.

                               SIGNATURES ON FOLLOWING PAGE




                                                     17
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 19 of 20 PageID 54104
Case 3:15-md-02626-HES-JRK Document 1243 Filed 02/26/21 Page 20 of 20 PageID 54105



                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on February 26, 2021, I caused the foregoing to be

   electronically filed with the Clerk of the Court using the CM/ECF system which will send

   notification of such filing to the email addresses denoted on the Electronic Mail Notice List.

                                                s/ Joseph P. Guglielmo
                                                Joseph P. Guglielmo
